DETAILED ACTION
This action is in response to applicant's amendment filed 11/13/20.
The examiner acknowledges the amendments to the claims.
Claims 1-14 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,076,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/13/2020, with respect to none of the prior art of record suggesting or rendering obvious physically elevating an instrument placed between the knee joint capsule and knee joint structure to force a capsular disruption have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-2 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To the specification:
In paragraph [0001], “July 18, 2017,” should be deleted and replaced with --July 28, 2017, now U.S. Patent No. 10,076,321,--.
In paragraph [0001], after “May 16, 2017,” --now U.S. Patent No. 10,085,738,-- is inserted.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a method including disrupting a knee joint capsule from a cadaveric or synthetic knee joint structure by physically elevating an instrument placed between the knee joint capsule and the cadaveric or synthetic knee joint structure to force a capsular disruption.  Although Chandler (U.S. Pat. No. 4,433,961) discloses severing structures of the knee joint to prepare a knee model (see abstract), and Strover et al. (U.S. Pat. No. 6,361,729) teaches simulating various knee pathologies such as capsular tears (see col. 7, lines 10-25 and col. 9, lines 8-9), neither expressly teaches or renders obvious physically elevating an instrument placed between a knee joint capsule and a cadaveric or synthetic knee joint structure to force a capsular disruption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        04/20/2021